Citation Nr: 1205519	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  08-08 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for a psychiatric disorder, for the period from February 11, 2005, to September 28, 2009.

2.  Entitlement to a rating in excess of 70 percent for a psychiatric disorder, for the period on and after September 29, 2009.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971 and from December 2003 to February 2005.  The Veteran had additional inactive service in the Mississippi Army National Guard from May 1974 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.  The Veteran's case comes from the VA Regional Office in Jackson, Mississippi (RO).

The issue of entitlement to service connection for gastroesophageal reflux disease has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The medical evidence of record for the period from February 11, 2005, to June 1, 2006 shows that the Veteran's psychiatric disorder was manifested by irritability, hypervigilance, nightmares, sleep impairment, and anti-social behavior.  The Veteran also demonstrated abnormal psychomotor activity, mood, and speech, as well as impaired insight and judgment.  During that time period, the Veteran remained in service with the Mississippi Army National Guard.

2.  The medical evidence of record for the period from June 2, 2006, to July 30, 2007, shows that the Veteran's psychiatric disorder was manifested by anxiety, irritability, impaired impulse control, hypervigilance, nightmares, sleep impairment, and social withdrawal.  The Veteran also demonstrated abnormal psychomotor activity, mood, and speech, and impaired insight and judgment.  During that time period, the Veteran was unemployed.

3.  The medical evidence of record for the period on and after July 31, 2007, shows that the Veteran's psychiatric disorder was manifested by the same symptoms as the previous time periods, but with significant increases in several areas, most notably with persistent auditory hallucinations and chronic memory problems.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for a psychiatric disorder, for the period from February 11, 2005 to July 30, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9210 (2011).

2.  The criteria for a total disability rating for compensation based on individual unemployability (TDIU), for the period from June 2, 2006 to July 30, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2011).

3.  The criteria for a rating of 100 percent for a psychiatric disorder, for the period on and after July 31, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9210 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in May 2006 and November 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's psychiatric disorder claim is based on the assignment of an initial evaluation following an initial award of service connection for a psychotic disorder, not otherwise specified, with possible posttraumatic stress disorder (PTSD).  Evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for a psychotic disorder, not otherwise specified, with possible PTSD was granted by an April 2007 rating decision and a 50 percent rating was assigned, effective February 11, 2005.  Subsequently, a September 2010 rating decision assigned a 70 percent rating, effective September 29, 2009.  38 C.F.R. § 4.130, Diagnostic Code 9210 (2011).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Veteran's claims file includes numerous psychiatric reports which discuss the Veteran's symptomatology in great detail and at frequent intervals.  As many of the reports include overlapping symptomatology, the Board will discuss the Veteran's overall symptomatology for certain time periods, rather than detailing the specific findings of each individual report.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board is well aware that it cannot reject evidence favorable to the Veteran without discussing it.  Daves v. Nicholson, 21 Vet. App. 46 (2007).  The Board will discuss favorable evidence individually when such a discussion is required to properly weigh that evidence.  However, to the extent that the multiple pieces of evidence address the same argument or advance the same evidentiary point, the Board will discuss that argument or the evidentiary point itself rather than the specific documents which advance them.

The Schedule provides that assignment of a 50 percent rating is warranted for psychotic disorders with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9210 (2011).

A 70 percent rating is warranted for psychotic disorders with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9210 (2011).

A 100 percent rating is warranted for psychotic disorders with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9210 (2011).

The evidence of record shows that the Veteran has been unemployed since he was released from service with the Mississippi Army National Guard on June 1, 2006.  Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Thus, the Board finds that the issue of entitlement to TDIU has been raised by the record.  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which a claim of entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board shall consider entitlement to TDIU in conjunction with the claim on appeal.

From February 11, 2005, to June 1, 2006

From February 11, 2005, to June 1, 2006, the Veteran served in the Mississippi Army National Guard and worked in supply duties.  However, statements from fellow service members dated in November 2007 and January 2008 reported that the Veteran began experiencing significant health issues following his return from Iraq in February 2005.  Both statements indicated that the Veteran's health issues had significant disruptions to his work, including regular periods of absence due to doctor's appointments, emergency room treatment, and medical leave.  In March 2006, a Physical Evaluation Board was convened to determine whether the Veteran was fit for duty.  The Board concluded that, on the basis of a December 2005 medical report, the Veteran was not fit for duty.  The Board stated that the Veteran had multiple disabilities which were not compatible with continued service, specifically including anxiety.  The Board concluded that that the Veteran's physical profile was extremely restrictive and did not permit any functional activities.  The Veteran was subsequently discharged from the Mississippi Army National Guard, effective June 1, 2006.  The evidence of record shows that the Veteran has not been employed since June 1, 2006.

The medical evidence of record for the period from February 11, 2005, to June 1, 2006, shows that the Veteran's psychiatric disorder was manifested by irritability, hypervigilance, nightmares, sleep impairment, and anti-social behavior.  The Veteran demonstrated abnormal psychomotor activity, mood, and speech, and impaired insight and judgment.  During that time period, the Veteran did not have any abnormalities of thought process, delusions, hallucinations, obsessions, compulsions, suicidal ideation, or homicidal ideation.  Over the course of that time period, the Veteran became noncompliant with his medication due to paranoia, resulting in gradually worsening symptomatology.

From February 11, 2005, to June 1, 2006, examiners assigned Global Assessment of Functioning (GAF) scores of 55 in August 2005 and 50 in December 2005 and January 2006.  A GAF score of 55 contemplates moderate symptoms, such as flat affect, circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as few friends and conflicts with peers or co-workers.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994).  A GAF score of 50 contemplates serious symptoms, such as suicidal ideation, severe obsessional rituals, or frequent shoplifting, or serious impairment in social, occupational, or school functioning, such as no friends or an inability to keep a job.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994).

In summary, the medical evidence of record shows that, for the period from February 11, 2005, to June 1, 2006, the Veteran experienced severe psychiatric symptoms but remained at least minimally employed by the Mississippi Army National Guard.  The Veteran experienced multiple of the cited symptoms contemplated by a 70 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9210 (2011).  Specifically, the evidence shows abnormal speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; and impaired impulse control.  While those symptoms were not always present, the medical evidence of record demonstrates that those symptoms did exist on a regular basis throughout this time period.  In addition, the Veteran clearly experienced significant social impairment, with reported difficulties at home and documented anti-social behavior.  The evidence of record does not indicate that the Veteran had any significant social interactions beyond his immediate family and co-workers, both of whom noted that the Veteran was experiencing significant difficulties in those areas.  In particular, the Board notes that the Veteran's occupational performance deteriorated to such an extent that he was found unfit for duty based, at least in part, on his anxiety.  The Physical Evaluation Board also specifically stated that the Veteran's symptoms were extremely restrictive and did not permit him to engage in any functional activities.  Such statements are evidence that the Veteran experienced severe occupational and social impairment, equivalent to that contemplated by a 70 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9210 (2011).

The Veteran's GAF scores from this period are also more consistent with a 70 percent rating than a 50 percent rating.  While the August 2005 score contemplated moderate symptoms, the December 2005 and January 2006 scores contemplated serious symptoms on par with a 70 percent rating.  Specifically, GAF scores which contemplate serious symptoms also contemplate serious impairment in social, occupational, or school functioning, which is analogous to the dominant criteria for a 70 percent rating under Diagnostic Code 9210, which is for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994); 38 C.F.R. § 4.130, Diagnostic Code 9210 (2011).  Accordingly, the Board finds that a 70 percent rating is warranted for the period from February 11, 2005 to June 1, 2006.

However, the Board finds that a rating in excess of 70 percent is not warranted for the period from February 11, 2005, to June 1, 2006.  The evidence of record does not demonstrate that the Veteran had total occupational and social impairment during that time period.  The evidence of record does not show that, for the period from February 11, 2005, to June 1, 2006, the Veteran experienced symptoms analogous to persistent delusions or hallucinations; grossly inappropriate behavior; a persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  In addition, while the evidence shows that the Veteran had increasing difficulties with work during this period of time, the fact remains that he was retained in service by the Mississippi Army National Guard until June 1, 2006.  Therefore, the Board finds that the Veteran cannot be considered to have had total occupational impairment prior to that date.  Accordingly, the Board finds that a rating in excess of 70 percent is not warranted for the period from February 11, 2005, to June 1, 2006.

The Board has also considered entitlement to TDIU for the period from February 11, 2005, to June 1, 2006.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

A rating of 70 percent has been assigned for the Veteran's psychiatric disorder for the period from February 11, 2005, to June 1, 2006.  Therefore, the percentage criteria of 38 C.F.R. § 4.16(a) are met.  However, the evidence shows that the Veteran was retained in service by the Mississippi Army National Guard until June 1, 2006.  Therefore, the Board finds that the Veteran was not incapable of following a substantially gainful occupation prior to June 1, 2006, and a TDIU is not warranted for the period from February 11, 2005 to June 1, 2006.  While the Board recognizes that National Guard duty is intermittent.  Nonetheless, the Veteran was retained on duty with the National Guard, which indicates that he would have been employable in some substantially gainful occupation.

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for a psychiatric disorder inadequate for the period from February 11, 2005 to June 1, 2006.  During that time period, the Veteran's psychiatric disorder was rated under 38 C.F.R. § 4.130, Diagnostic Code 9210 (2011), the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  For the period from February 11, 2005, to June 1, 2006, the Veteran's psychiatric disorder was manifested by irritability, hypervigilance, nightmares, sleep impairment, anti-social behavior, abnormal psychomotor activity, abnormal mood, abnormal speech, impaired insight, and impaired judgment.  When comparing his disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disabilities rating assigned for his psychiatric disorder for the period from February 11, 2005, to June 1, 2006.  A rating in excess of the currently assigned rating is provided for certain manifestations of psychiatric disorders, but the medical evidence shows that those manifestations were not present for the period from February 11, 2005, to June 1, 2006.  The criteria for a 70 percent rating for the Veteran's psychiatric disorder, for the period from February 11, 2005 to June 1, 2006, reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9210 (2011).

From June 2, 2006, to July 30, 2007

The medical evidence of record for the period from June 2, 2006, to July 30, 2007 shows that the Veteran's psychiatric disorder was manifested by anxiety, irritability, impaired impulse control, hypervigilance, nightmares, sleep impairment, and social withdrawal.  The Veteran demonstrated abnormal psychomotor activity, mood, and speech, as well as impaired insight and judgment.  The Veteran did not have any abnormalities of thought process, delusions, obsessions, compulsions, suicidal ideation, or homicidal ideation.  The Veteran also demonstrated some auditory hallucinations towards the very end of the time period.

The general disability picture presented for the period from June 2, 2006, to July 30, 2007, is that the Veteran's symptoms were relatively stable and consistent with the symptoms he experienced for the period from February 11, 2005, to June 1, 2006.  While there were some minor differences, such as increased reports of impaired impulse control and a late-period report of auditory hallucinations, the Veteran's overall disability level was not significantly changed.  That stable symptomatology level is clearly demonstrated by the GAF scores assigned for the period from June 2, 2006, to July 30, 2007.  The Veteran's scores were 50, in August 2006 and March 2007, and 45 in December 2006, March 2007, May 2007, and July 2007.  Without exception, all of these scores contemplate serious symptoms.  Those scores are analogous with the dominant criteria for a 70 percent rating under Diagnostic Code 9210, which is for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994); 38 C.F.R. § 4.130, Diagnostic Code 9210 (2011).  Accordingly, the Board finds that a 70 percent rating is warranted for the period from June 2, 2006, to July 30, 2007.

However, the Board finds that a rating in excess of 70 percent is not warranted for the period from June 2, 2006, to July 30, 2007, as the evidence of record does not demonstrate that the Veteran had total occupational and social impairment due to his psychiatric disability.  The evidence of record does not show that, for the period from June 2, 2006, to July 30, 2007, the Veteran experienced analogous to persistent delusions or hallucinations; grossly inappropriate behavior; a persistent danger of hurting self or others' intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Accordingly, the Board finds that a rating in excess of 70 percent is not warranted for the period from June 2, 2006, to July 30, 2007.

However, the evidence of record shows that, from June 2, 2006, to July 30, 2007, the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The Veteran was discharged from the Mississippi Army National Guard and the evidence of record shows that the Veteran has been unemployed since that time.  In addition, the evidence of record shows that the Veteran's discharge from the Mississippi Army National Guard was due to multiple medical conditions, specifically including anxiety.  Thus, there is evidence of record that, for the period from June 2, 2006 to July 30, 2007, the Veteran was unemployable due to his service-connected disabilities.  Accordingly, applying the doctrine of reasonable doubt, the Board finds that TDIU is warranted for the period from June 2, 2006, to July 30, 2007.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On and after July 31, 2007

The medical evidence of record for the period on and after July 31, 2007, shows that the Veteran's psychiatric disorder was manifested by the same symptoms as the previous time periods, but with significant increases in several areas, most notably with persistent auditory hallucinations and chronic memory problems.  At the September 2009 VA psychiatric examination, the Veteran also reported experiencing visual hallucinations.  Persistent hallucinations are a symptom which is specifically contemplated by a 100 percent rating for a psychiatric disorder.  38 C.F.R. § 4.130, Diagnostic Code 9210 (2011).

That increased symptomatology is also demonstrated in the GAF scores assigned for the Veteran's psychiatric disorder for the period on and after July 31, 2007.  The Veteran received GAF scores which contemplated serious symptoms on nine separate occasions during the period on and after July 31, 2007.  He also received GAF scores which contemplated some impairment in reality testing or communication, or major impairment in several areas, on six separate occasions during the same time period.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994).  The September 2009 VA psychiatric examination report is amongst those that assigned the lower GAF score.  Impairment in realty testing or communications is indicative of symptoms which are equivalent to that contemplated by a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9210 (2011).  The September 2009 VA psychiatric examination report was extremely thorough and included an extensive review of the Veteran's reported history, his medical records, and a full mental status examination.

Accordingly, the Board assigns high probative weight to the findings made in the September 2009 VA psychiatric examination report.  As the September 2009 VA psychiatric examination report found symptoms which are most analogous to a 100 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9210 (2011), the Board finds that a 100 percent schedular rating is warranted for the Veteran's psychiatric disorder for the period on and after July 31, 2007.


ORDER

A rating of 70 percent, but not higher, for a psychiatric disorder, for the period from February 11, 2005, to July 30, 2007, is granted.

A total disability rating for compensation purposes based on individual unemployability, for the period from June 2, 2006, to July 30, 2007, is granted.

A rating of 100 percent for a psychiatric disorder, for the period on and after July 31, 2007, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


